Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 1 of 25 PAGEID #: 1494



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  Brian Garrett, et al.,

        Plaintiffs,                                    Case No. 2:18-cv-692

        V.                                             Judge Michael H. Watson

  The Ohio State University,                           Magistrate Judge Deavers

        Defendant.

                                OPINION AND ORDER

         Plaintiffs sue The Ohio State University ("Ohio State") under Title IX, 20

  U. S. C. § 1681, alleging Ohio State was deliberately indifferent to the sexual

  abuse Plaintiffs suffered at the hands of Doctor Richard Strauss ("Strauss").

  Consol. Compl., ECF No. 157. Ohio State moves to dismiss Plaintiffs' claim

  under Federal Rule of Civil Procedure 12(b)(6) as barred by the applicable

  statute of limitations. Mot. Dismiss, ECF No. 162.

                                  I.     INTRODUCTION

         It is beyond dispute that Plaintiffs, as well as hundreds of other former

  students, suffered unspeakable sexual abuse by Strauss. It is also true that

  many Plaintiffs and other students complained of Strauss's abuse over the years

  and yet medical doctors, athletic directors, head and assistant coaches, athletic

  trainers, and program directors failed to protect these victims from Strauss's

   predation. For decades, many at Ohio State tasked with protecting and training




   CaseNo. 2:18-cv-692                                                     Page 1 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 2 of 25 PAGEID #: 1495




  students and young athletes instead turned a blind eye to Strauss's exploitation.

  From 1979 to 2018, Ohio State utterly failed these victims.

           Plaintiffs beseech this Court to hold Ohio State accountable, but today, the

  legal system also fails Plaintiffs. Plaintiffs' pain and suffering is neither

  questioned nor overlooked by this Court; indeed, their claims cry out for a

  remedy. As explained below, Plaintiffs' Title IX claims are barred by the existing

  statute of limitations. If there is a viable path forward for Plaintiffs on their claim

  against Ohio State, it starts with the legislature rather than the judiciary.

                                          II.    FACTS1

           Plaintiffs are all former Ohio State students and student-athletes.      Compl.

  IT 33, ECF No. 157. Ohio State is and was at all relevant times a state-owned

  and -operated public university that received federal financial assistance. Id.

  IT134.
           All of Plaintiffs' causes of action arise from Strauss's sexual abuse that

  they endured while at Ohio State. 2 Id., passim.




  1 The Court accepts Plaintiffs' factual allegations in their Complaint as true for purposes
  of Ohio State's motion to dismiss.
  2 The specific allegations of the types of sexual abuse that Strauss perpetrated on
  Plaintiffs and other student-athletes have been extensively detailed in this and related
  cases, as well as in the media. The detailed allegations are, unfortunately, irrelevant to
  the legal issues in this order. For that reason, and out of respect for Plaintiffs' privacy,
  the Court will not further discuss the allegations in this Opinion and Order.

  CaseNo. 2:18-cv-692                                                             Page 2 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 3 of 25 PAGEID #: 1496



                              III.   STANDARD OF REVIEW

        A claim survives a motion to dismiss under Rule 12(b)(6) if it "contain[s]

  sufficient factual matter, accepted as true, to state a claim to relief that is

  plausible on its face. " Ashcroft v. Iqbal, 556 U. S. 662, 678 (2009) (citation

  omitted). "The plausibility standard is not akin to a 'probability requirement, ' but it

  asks for more than a sheer possibility that a defendant has acted unlawfully. " Id.

  (citation omitted). This standard "calls for enough fact to raise a reasonable

  expectation that discovery will reveal evidence of [unlawful conduct]. " Bell Ati.

  Corp. v. Twombly, 550 U. S. 544, 556 (2007). A pleading's "[f]actual allegations

  must be enough to raise a right to relief above the speculative level, on the

  assumption that all the allegations in the [pleading] are true (even if doubtful in

  fact). " Id. at 555 (internal citations omitted). While the court must "construe the

  [pleading] in the light most favorable to the [non-moving party], " Inge v. Rock Fin.

  Corp., 281 F. 3d 613, 619 (6th dr. 2002), the non-moving party must provide

  "more than labels and conclusions, and a formulaic recitation of the elements of a

  cause of action will not do. " Twombly, 550 U. S. at 555; see a/so Iqbal, 556 U. S.

  at 678.

                                      IV.    ANALYSIS

     A. Background of Title IX

        Title IX of the Education Amendments of 1972 is a federal statute designed

  to prevent sexual discrimination and harassment in educational institutions

  receiving federal funding. It provides: "[n]o person in the United States shall, on


  CaseNo. 2:18-cv-692                                                         Page 3 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 4 of 25 PAGEID #: 1497




  the basis of sex, be excluded from participation in, be denied the benefits of, or

  be subjected to discrimination under any educational program or activity

  receiving Federal financial assistance. " 20 U. S. C. § 1681(a).

         Although the text of the statute does not mention a private right of action,

  Title IX implies a private right of action, Cannon v. Univ. of Chicago, 441 U. S.

  677 (1979), which "encompasses intentional sex discrimination in the form of a

  recipient's deliberate indifference to a teacher's sexual harassment of a student."

  Jackson v. Birmingham Bd. ofEdu., 544 U. S. 167, 173(2005) (citing Franklin v.

  Gwinnett Cty. Pub. Schs., 503 U. S. 60, 72-73 (1992) and Gebser v. Lago Vista

  Indep. Sch. Dist., 524 U. S. 274, 290-91 (1998)).

         To prove a deliberate indifference3 claim under Title IX, the plaintiff must

  "plead, and ultimately prove, that the school had actual knowledge of actionable



  3 Plaintiffs also arguably allege a separate theory of Title IX liability based on Ohio
  State's creation and perpetuation of a sexually hostile environment. The Sixth Circuit
  has stated that "[h]ostile environment [Title IX] claims are distinct from deliberate
  indifference [Title IX] claims. " Doe v. Univ. ofKy., 959 F.3d 246, 251 n. 3 (6th Cir. 2020).
  "A Title IX hostile-environment claim is analogous to a Title VII hostile-environment
  claim, " and, to state such a claim, a plaintiff "must allege that his educational experience
  was permeated with discriminatory intimidation, ridicule, and insult that is sufficiently
  severe or pervasive [so as] to alter the conditions of [his] educational environment."
  Doe v. Miami Univ., 882 F. 3d 579, 590 (6th Cir. 2018) (internal quotations marks and
  citations omitted). Here, the statute of limitations analysis for Plaintiffs' deliberate
  indifference claim applies with equal force to any separately asserted hostile-
  environment theory of liability because Plaintiffs were certainty aware by the time they
  graduated that their educational experiences were permeated by a sexually hostile
  environment. Indeed, any claim would fail on the merits were Plaintiffs unaware. Doe
  v. Univ. of Dayton, 766 F. App'x 275, 283 (6th dr. 2019) ("We hesitate to deem an
  environment hostile to a plaintiff when there is no evidence that plaintiff was aware of
  what occurred. " (internal quotation marks and citation omitted)). Accordingly, the Court
  does not undertake a separate statute of limitations analysis with respect to Plaintiffs'
  Title IX claim to the extent it is based on a sexually hostile environment theory.

  Case No. 2:18-cv-692                                                            Page 4 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 5 of 25 PAGEID #: 1498




  sexual harassment and that the school's deliberate indifference to it resulted in

  further actionable sexual harassment against the student-victim, which caused

  the Title IX injuries. "4 Kollaritsch v. Mich. State Univ. Bd. of Trustees, 944 F. 3d

  613, 618 (6th Cir. 2019). In other words, the plaintiff must establish "two

  separate components, comprising separate-but-related torts by separate-and-

  unrelated tortfeasors: (1) 'actionable harassment' by [someone associated with

  the school]; and (2) a deliberate-indifference intentional tort by the school. " Id. at

  619-20; see a/so Daws v. Monroe Cty. Bd. ofEdu., 526 U. S. 629, 633 (1999);

  Foster v. Bd. of Regents of Univ. ofMich., 982 F. 3d 960, 965 (6th Cir. 2020).

        The actionable sexual harassment must be "so severe, pervasive, and

  objectively offensive that it effectively bars the victim's access to an educational

  opportunity or benefit. " Foster, 982 F. 3d at 965 (quoting Davis, 526 U. S. at 633).

        To prove the deliberate indifference tort, the plaintiff must show four

  elements: "(1) knowledge, (2) an act, (3) injury, and (4) causation. " Kollaritsch,

  944 F. 3d at 621. First, the plaintiff must show that the school had "actual

  knowledge of an incident of actionable sexual harassment that prompted or

  should have prompted a response. " Id. Second, the plaintiff must show that the



  4 Kollaritsch involved student-on-student sexual harassment. 944 F.3d at 618. The
  standard set forth in that case applies to Title IX cases involving teacher-on-student
  sexual harassment as well, however, because the standards for each type of deliberate
  indifferent claim are the same. See Williams ex re/. Hart v. Paint Valley Local Sch.
  Dist., 400 F. 3d 360, 367 (6th dr. 2005) ("It is clear from a reading of Gebserand Daw's,
  that the Court is discussing only one standard for 'deliberate indifference' in Title IX
  pupil harassment cases and not... one standard for student-on-student harassment
  and a less stringent standard for teacher-on-student harassment.").

  Case No. 2:18-cv-692                                                         Page 5 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 6 of 25 PAGEID #: 1499




  school's response was "'clearly unreasonable in light of the known

  circumstances, ' thus demonstrating the school's deliberate indifference to the

  foreseeable possibility of further actionable harassment of the victim. " Id.

  (quoting Daw's, 526 U. S. at 648). Third and fourth, the school's unreasonable

  response must cause the specific injury of "deprivation of access to the

  educational opportunities or benefits provided by the school.... Emotional harm

  standing alone is not a redressable Title IX injury. " Id. The causation and injury

  elements are met if the "injury is attributable to the post-actual-knowledge further

  harassment, which would not have happened but for the clear unreasonableness

  of the school's response. " Id. at 622 (citing Davis, 526 U. S. at 644).

        Before reaching the merits of any Title IX claim, however, the Court must

  determine whether the claim is barred by the statute of limitations.

     B. Title IX Statute of Limitations

        As a threshold matter, the Court clarifies that statute-of-limitations

  defenses may be properly raised in a Rule 12(b)(6) motion. See Gibson v. Am.

  Bankers Ins. Co., 289 F. 3d 943, 946 (6th Cir. 2002); Alien v. Andersen Windows,

  Inc., 913 F. Supp. 2d 490, 500 (S. D. Ohio 2012) ("Dismissal under Fed. R. Civ.

  P. 12(b)(6) based on a statute-of-limitations bar is appropriate when the

  complaint shows conclusively on its face that the action is indeed time-barred. ").

        "Title IX does not contain its own statute of limitations. " Lillard v. Shelby

  Cty. Bd. ofEduc., 76 F. 3d 716, 728 (6th Cir. 1996). Title IX actions, therefore,

  borrow the state statute of limitations for personal injuries. Id. at 729. Ohio


  Case No. 2:18-cv-692                                                       Page 6 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 7 of 25 PAGEID #: 1500




  Revised Code § 2305. 10 provides for a two-year statute of limitations for

  personal injury claims. Ohio Rev. Code § 2305. 10. Accordingly, Title IX claims

  in Ohio have a two-year statute of limitations. See Adams v. Ohio Univ., 300 F.

  Supp. 3d 983, 996 (S. D. Ohio 2018).

        Although state law controls the duration of the statute of limitations, federal

  law governs when the claim accrues. Sharpe v. Cureton, 319 F. 3d 259, 266 (6th

  Cir. 2003). "The 'standard rule' is that a cause of action accrues 'when the

  plaintiff has a complete and present cause of action, that is, when the plaintiff can

  file suit and obtain relief. '" D'Ambrosio v. Marino, 747 F. 3d 378, 384 (6th Cir.

  2014) (citation omitted).

         In order to determine the accrual date for a Title IX claim, the Court needs

  to determine when a plaintiff has a complete and present cause of action under

  Title IX. The Sixth Circuit has not considered what triggers the statute of

  limitations in Title IX cases, but it has considered the issue in cases brought

  under 42 U. S. C. § 1983, which, like Title IX, borrows Ohio's personal-injury

  statute of limitations (for § 1983 claims brought in Ohio). Browning v. Pendleton,

  869 F. 2d 989, 990 (6th Cir. 1989). In the § 1983 context, the Sixth Circuit has

  adopted the discovery rule, which considers a plaintiff to have a complete and

  present cause of action "when the plaintiff knows or has reason to know that the

  act providing the basis of his or her injury has occurred. " E. g., D'Ambrosio, 747

  F. 3d at 384 (quoting Cooey \f. Strickland, 479 F. 3d 412, 416 (6th Cir. 2007));

  Sewer v. Turner, 742 F.2d 272, 273 (6th Cir. 1984). In applying the discovery


  Case No. 2:18-cv-692                                                       Page 7 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 8 of 25 PAGEID #: 1501




  rule, the Sixth Circuit is "guided by the principle that a plaintiff has reason to

  know of his injury when he should have discovered it through the exercise of

  reasonable diligence. " Cooey, 479 F. 3d at 416 (internal quotation marks and

  citation omitted). Plaintiffs contend the discovery rule governs the accrual date in

  Title IX cases as well, but Ohio State disagrees.

        There is good reason to think the Sixth Circuit might not adopt the

  discovery accrual rule in Title IX cases. Recently, in Rotkiski v. Klemm, 140 S.

  Ct. 355, 360 (2019), the United States Supreme Court decided whether the

  statute of limitations in the Fair Debt Collection Practices Act ("FDCPA") was

  triggered by a discovery rule. Unlike Title IX, the FDCPA contains an explicit

  statute of limitations; thus, the Supreme Court engaged in statutory interpretation

  when determining if the FDCPA's statute of limitations was subject to a discovery

  rule. Id. Despite that factual difference, the Supreme Court's analysis in Rotkiski

  is helpful because it assumed that the "standard rule [is] that the limitations

  period commences when the plaintiff has a complete and present cause of

  action" and that Congress legislates against that standard rule. Id. (quoting

  Graham Cty. Soil & Water Conservation Dist. v. United States ex rel. WiIson, 545

  U. S. 409, 418-19 (2005)). The Supreme Court rejected the appellant's request

  to read into the FDCPA statute of limitations a general discovery rule, calling

  such an expansive approach to the discovery rule a "bad wine of recent vintage,"

  id. (quoting TRW Inc. v. Andrews, 534 U. S. 19, 37 (2001) (Scalia, J,




  CaseNo. 2:18-cv-692                                                         Page 8 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 9 of 25 PAGEID #: 1502




  concurring)), and refused to engage in "[a]textual judicial supplementation. " Id. at

  361.

         Ohio State argues that Rotkiski should be read expansively as holding that

  the discovery rule never applies unless the language of the at-issue statute

  explicitly mandates it. Mot. 7, ECF No. 162. Because Title IX does not contain

  any statute of limitations, let alone one that explicitly provides for a discovery

  rule, Ohio State argues Rotkiski demands the Court find Plaintiffs' claim accrued

  on the date that all of the elements of a Title IX claim came into existence as

  opposed to the date Plaintiffs knew or should have known of their injuries. Id.

         The Sixth Circuit has since recognized the tension between the Supreme

  Court's language in Rotkiski and the Sixth Circuit's prior caselaw applying a

  default discovery rule to the accrual of § 1983 claims. See Dibrell v. City of

  Knoxville, Tenn., 984 F. 3d 1156, 1162 (6th Cir. 2021) (contrasting the occurrence

  rule with the discovery rule and observing that "[a]ny presumption favoring that

  discovery rule, the [Supreme] Court recently clarified, represents a bad wine of

  recent vintage" (internal quotation marks and citations omitted)); see a/so Everly

  v. Everly, 958 F. 3d 442, 460 (6th Cir. 2020) (Murphy, J., concurring) (maintaining

  that "[h]istorically, courts used the occurrence rule").

         The Sixth Circuit has not yet overturned Sevier and other cases holding

  that the discovery rule is the default rule in the § 1983 context, however. See

  Dibrell, 984 F. 3d at 1162 ("Do our cases imbibing this 'bad wine' warrant

  reconsideration in light of the Supreme Court's recent teachings? We need not


  CaseNo. 2:18-cv-692                                                        Page 9 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 10 of 25 PAGEID #: 1503




   resolve this tension now because [the plaintiff's] claims would be untimely either

   way. "). It is thus unclear whether the Sixth Circuit would continue to apply the

   discovery accrual rule in § 1983 cases or would adopt the discovery accrual rule

   in Title IX cases. Cf. Twersky v. Yeshiva Univ., 993 F. Supp. 2d 429, 438-39

   (S. D. N.Y. 2014) (recognizing the plaintiffs' request to apply a discovery rule to a

   Title IX claim "ignore[s] the continuing significance of the 'standard rule' that

   claims accrue upon existence of a complete and present cause of action" and

   that the discovery rule "remains-despite certain departures-an exception" to

   the standard rule but declining to decide whether the occurrence or discovery

   rule applied); Varnell v. Dora Consol. Sch. Dist., 756 F. 3d 1208, 1210, 1215-17

   (10th Cir. 2014) ("Plaintiff's federal claims accrued when she could file suit and

   obtain relief, which was no later than when the abuse stopped, not when she

   allegedly learned the full extent of the resultant emotional injury. "); Forrester v.

   Clarencevill Sch. Dist, No. 20-12727, 2021 WL 1812700, at *4 (E. D. Mich. May

   6, 2021) ("The Supreme Court has repeatedly refused to interpose the 'discovery

   rule' to accrual standards for federal claims. "). This Court need not definitively

   decide the issue either, though, as Plaintiffs' claim is untimely under both rules.

   Indeed, the accrual date is the same under either rule.

          1. Plaintiffs' Claims are Barred under the Occurrence Rule

          Under the occurrence rule, each Plaintiff's claim against Ohio State

   accrued, at the latest, when all of the elements of his Title IX claim were

   established. In other words, each Plaintiff's Title IX claim accrued the moment


   Case No. 2:18-cv-692                                                       Page 10 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 11 of 25 PAGEID #: 1504




  that Plaintiff suffered the Title IX injury-i. e., was deprived of "access to the

  educational opportunities or benefits provided by" Ohio State because of post-

  actual-knowledge harassment by Strauss (which harassment would not have

   happened but for the clear unreasonableness of Ohio State's response).

   Kollaritsch, 944 F. 3d at 621-22; cf. Twersky, 993 F. Supp. 2d at 439 (finding Title

   IX claim accrued under the occurrence rule "when, despite their knowledge of the

  abuse at the school, the school administrators failed to take corrective actions.

   In each instance, this occurred before the plaintiffs left the school, which in all

  cases was more than twenty years before this lawsuit was filed. " (citation

   omitted)); Forrester, 2021 WL 1812700, at *4 ("As a matter of law, at the time of

  the abuse, Plaintiffs had 'a complete and present cause of action, ' in that 'the

  wrongful act or omission [had] resulted] in damages' and 'the plaintiff[s] [had

   been] harmed. '" (citations omitted)).

         For the majority of Plaintiffs, the latest date on which their Title IX injury

   could have occurred is the date of their graduation or the date they dropped out

   of Ohio State, for that is the latest moment they were deprived of access to

   educational opportunities or benefits provided by Ohio State as a result of Ohio

   State's deliberate indifference. See Compl. ^439, ECF No. 157 ("OSU's actions

   and inactions had the systemic effect of depriving Plaintiffs ... of the educational

   benefits afforded to them through their enrollment in the University. "). Plaintiffs in




   CaseNo. 2:18-cv-692                                                       Page 11 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 12 of 25 PAGEID #: 1505




   this case graduated, at the latest, in the late 1990s. 5 Id. ^ 35-132. Even

   assuming the latest Plaintiff graduated in 1999, his claim would need to have

   been filed within two years of graduation-by sometime in 2001. Plaintiffs did not

   file their Complaint in this case until July 16, 2018. ECF No. 1. Consequently,

   under the occurrence rule, Plaintiffs' Complaint was untimely by at least eighteen

   years.

            2. Plaintiffs' Claims are Barred under the Discovery Rule

            As the Supreme Court has recognized, when the discovery rule applies,

   "discovery of the injury, not discovery of the other elements of the claim, is what

   starts the clock. " Rotella v. Wood, 528 U. S. 549, 555 (2000); Amini v. Oberlin

   College, 259 F. 3d 493, 500 (6th Cir. 2001) (In other words, "[a] plaintiff's action

   accrues when he discovers that he has been injured, not when he determines

   that the injury was unlawful. " (internal quotation marks and citation omitted)).

            In Title IX cases, many courts find, for purposes of applying the discovery

   rule, that the injury is the sexual harassment or abuse such that the claim

   accrues the moment a plaintiff knows or has reason to know of the sexual

   harassment or abuse. See, e. g., Twersky v. Yeshiva Univ., 579 F. App'x 7, 9-10

   (2nd Cir. 2014) (assuming without deciding that the discovery accrual rule



   5 The Court recognizes that lead Plaintiff Brian Garrett's claims arise out of abuse at
   Strauss's off-campus clinic, rather than abuse on Ohio State's campus. Compl. ^ 369-
   398, ECF No. 1. Even assuming Mr. Garrett could state a valid Title IX claim for the
   abuse he endured at Strauss's off-campus clinic, Mr. Garrett was molested in 1996 and
   graduated from Ohio State in 1998. Id. So, under the occurrence rule, Mr. Garrett
   would have had to file his action by 2000 at the latest.

   CaseNo. 2:18-cv-692                                                      Page 12 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 13 of 25 PAGEID #: 1506




   applies and stating, "[w]hen plaintiffs left [Defendant University], more than 20

   years before filing this suit . . . , they were unquestionably aware of (1) their

   injuries, (2) their abusers' identities, and (3) their abusers' prior and continued

   employment at [Defendant University]. This information was sufficient to put

   them on at least inquiry notice as to the school's awareness of and indifference

   to the abusive conduct by its teachers. " (citations omitted)); Varnell, 756 F. 3d at

   1216-17 (finding that a plaintiff's Title IX claim accrued even under the discovery

   rule when the plaintiff knew she was sexually assaulted); Doe v. Univ. ofCal.,

   No. 2:18-cv-7530-SVW-GJS, 2019 WL 4229750, at *4 (C. D. Cal. July 9, 2019)

   ("Even if Plaintiff generally did not learn until recently about USC's alleged

   deliberate indifference spanning over approximately thirty years, Plaintiff's

   understanding of her injury at the time of her examination by Dr. Tyndall means

   that the statute of limitations period began to run immediately following the

   examination. "); /\c/ams i/. Ohio Univ., 300 F. Supp. 3d 983, 996 (S. D. Ohio 2018)

   (finding the injury in a Title IX deliberate indifference case was the sexual

   harassment by the faculty member, which started the statute of limitations clock);

   Bowling v. Hold Pub. Sch., No. 1:16-cv-1322, 2017 WL 4512587, at *2 (W. D.

   Mich. May 26, 2017) ("[Plaintiff's] claims are based on the sexual assaults by

   T. B., the last of which occurred on May 18, 2012. Thus, her claims accrued, at

   the latest, on May 18, 2012-even if [plaintiff's] claim is based on Defendants'

   actions or inactions in failing to protect her from T. B. because [plaintiff] knew of

   Defendant's inaction. "); Anderson v. Bd. ofEduc. ofFayette Cty., 616 F. Supp.


   Case No. 2:18-cv-692                                                      Page 13 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 14 of 25 PAGEID #: 1507




  2d 662, 668 (E. D. Ky. 2009) (finding plaintiffs "were no doubt aware of the

  underlying injuries of which they complain, the abuse at the hands of employees

  of the Board, at the time it was allegedly inflicted. This is to say that Plaintiffs'

  causes of action accrued at the time of the alleged abusive acts. "); Johnson v.

  Gary E. Miller Canadian Cty. Children's Juvenile Justice Ctr., No. Civ-09-533-L,

  2010 WL 152138, at *2 (W. D. Okla. Jan. 14, 2010) (finding the Title IX claims

  "are time barred since they accrued prior to [plaintiff's] last date of attendance" at

  the defendant school); Padula v. Morris, No. 2:05-cv-411-MCE-EFB, 2008 WL

   1970331, at *4 (E. D. Cal. May 2, 2008) (finding the statute of limitations on

  plaintiff's Title IX claim "accrued on the last date Plaintiffs' suffered an incident of

  sexual harassment relevant to their causes of action. " (citation omitted)); Monger

   v. Purdue Univ., 953 F. Supp. 260, 264 (S. D. Indiana 1997) ("[Plaintiff's] Title IX

  claim accrued when she knew or had reason to know of her injury-October 29,

   1997, " the date of the alleged sexual harassment); Clifford v. Regents of Univ. of

   Ca/., No. 2:11-cv-2935, 2012 WL 1565702, at *6 (E. D. Cat. April 30, 2012)

  (finding Title IX claim accrued on the date of each alleged incident of harassment

  or the date the university became aware of the same); cf. Gilley v. Dunaway, 572

   F. App'x 303, 306 (6th Cir. 2014) ("[Plaintiff's] relationship with [the coach-

   abuser] should have aroused her suspicion that she was being sexually

   abused. ").

          Other courts find the injury occurs at the time the plaintiff is deprived of

   educational opportunities or benefits by the defendant school. Samuelson v.


   CaseNo. 2:18-cv-692                                                        Page 14 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 15 of 25 PAGEID #: 1508




   Oregon State Univ., 725 F. App'x 598, 599 (9th Cir. June 6, 2018) ("Here,

   [plaintiff's] injury occurred, and she was fully aware of the injury and its

   consequences, when she dropped out of school in 2000. This event started the

   two-year clock. "); King-White v. Humble Indep. Sch. Dist., 803 F. 3d 754, 764 (5th

   Cir. 2015) (assuming without deciding, for purposes of the discovery rule, that the

   injury was the school's deliberate indifference rather than the sexual abuse

   itself).

              As explained above, Plaintiffs were abused from the 1970s-1990s.

   Compl. ^ 35-132, ECF No. 157. So, even if the Court applied the discovery

   rule and found the claims accrued when Plaintiffs knew or should have known of

   their abuse, the claims accrued on the latest date of abuse for each Plaintiff,

   which occurred well before two years prior to the filing of the Complaint.

   Similarly, if the Court applied the discovery rule and considered the injury to be

   Plaintiffs' deprivation of the educational opportunities or benefits of Ohio State,

   Plaintiffs knew or should have known of those injuries by the time they graduated

   or dropped out of Ohio State. 6 Either way, Plaintiffs' Title IX claims are barred by

   the statute of limitations, even under the discovery rule.




   6 The accrual date under this analysis matches the accrual date under the Occurrence
   Rule because Plaintiffswere undoubtedly aware of the deprivation of educational
   opportunities or benefits by the time they graduated or withdrew from Ohio State.

   CaseNo. 2:18-cv-692                                                       Page 15 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 16 of 25 PAGEID #: 1509




         3. Plaintiffs' Arguments are Unavailing

          Plaintiffs offer two reasons why their claims are not barred by the statute of

   limitations: (1) claims do not accrue under the discovery rule until a plaintiff

   knows or should know about both the injury and cause of the injury; and (2) the

   statute of limitations is tolled due to Ohio State's fraudulent concealment.

                 a. Claims Accrue Under the Discovery Rule When a Plaintiff
                    Knows or has Reason to Know of His Injury

          First, Plaintiffs argue that knowledge of injury is alone insufficient to trigger

   accrual under the discovery rule and that, instead, a claim does not accrue under

   the discovery rule until a plaintiff knows or should know of both his injury and its

   cause. Resp. 9, ECF No. 169 (quoting Fonseca v. Consol. Rail. Corp., 246 F. 3d

   585, 590 (6th Cir. 2001)). According to Plaintiffs, the "cause" here is Ohio State's

   deliberate indifference, so their claims did not accrue until they knew or should

   have known of their injuries and that those injuries were caused by Ohio State's

   deliberate indifference. Resp. 9, ECF No. 169 ("[T]he relevant inquiry here

   concerns when the Plaintiffs could have first known that they were injured by

   OSU, and that OSU played an actionable role in causing their abuse. "); id. at 1

   ("Plaintiffs did not know and could not have known of OSU's role in causing

   their abuse until April 2018, at the earliest, when allegations of an OSU cover-up

   surfaced in the press and OSU retained law firm Perkins Coie to unearth the

   truth. "); id. at 2 ("Plaintiffs' Title IX claims accrued within the last two years, as

   Plaintiffs only recently discovered-or even could have discovered-OSU's role



   CaseNo. 2:18-cv-692                                                          Page 16 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 17 of 25 PAGEID #: 1510




   in causing their injuries. "); id. at 4 ("[U]ntil the May 2019 PC Report (or the April

   2018 announcement of an investigation, at the earliest), none of the Plaintiffs in

   this case could have known of OSU's role in the abuse they had suffered. ").

         As the Sixth Circuit recently explained, however, in Title IX cases,

   "'causation' means the '[a]cf caused the '[i]njury, ' such that the injury is

   attributable to the post-actual-knowledge further harassment, which would not

   have happened but for the clear unreasonableness of the school's response."

   Kollaritsch, 944 F. 3d at 622. The Sixth Circuit explains that, "[i]mportantly, Davis

   does not link the deliberate indifference directly to the injury (i. e., it does not

   speak of subjecting students to injury}[. }" Id. In other words, Plaintiffs' Title IX

   injury (deprivation of educational opportunities or benefits provided by Ohio

   State) was attributable to Strauss's abuse, and Plaintiffs knew both of the injury

   and its cause (the abuse), which was sufficient to put them at least on inquiry

   notice to determine whether the injury would have occurred but for Ohio State's

   deliberate indifference. See King-White, 803 F. 3d at 762-63 ("Even if we

   assume that the relevant injury was the conduct of HISD and the School Officials

   rather than the sexual abuse itself, [p]laintiffs had sufficient awareness of that

   conduct prior to the spring of 2011 for their claims to accrue.. . . A. W. was sadly

   quite aware of the abuse she suffered, and she was also aware that her abuser

   was her teacher. ... [A] reasonable person who knew that her daughter was

   living with a teacher, and who had already lodged complaints with administrators

   that had gone unheeded, would have investigated further. "); Twersky, 579 F.


   CaseNo. 2:18-cv-692                                                         Page 17 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 18 of 25 PAGEID #: 1511




   App'x at 10 ("[P]laintiffs maintain that they could not have discovered defendants'

   deliberate indifference to sexual abuse before defendant Lamm's admissions in a

   December 2012 interview ....        This conclusion is belied by the fact that nine

   plaintiffs brought their own abuse to the attention of Lamm or other

   administrators.   To the extent these administrators rebuffed their complaints or

   otherwise failed to take adequate remedial action, plaintiffs were thus aware

   more than three years before filing this suit of a potential claim for deliberate

   indifference. Further, these circumstances put plaintiffs at least on inquiry notice

   as to administrators' knowledge of and deliberate indifference to other abuse."

   (citation omitted)); Forrester, 2021 WL 1812700, at *7 ("[E]ven assuming that

   Plaintiffs were not aware of all the facts needed to prove that 'the District acted

   with deliberate indifference to [the] assaults, ' Plaintiffs' claims accrued when they

   became aware of their injuries and the abuse. " (citations omitted)); Anderson,

   616 F. Supp. 2d at 668 ("Plaintiffs' causes of action accrued [under the discovery

   rule] at the time of the alleged abusive acts. "). 7 Plaintiffs' argument that the


   7 As noted above, some cases describe the injury triggering accrual as the abuse itself
   (rather than the deprivation of educational opportunities and benefits) and thus find a
   claim accrues on the date a plaintiff knew or should have known he or she was abused.
   Plaintiffs argue that, if the pertinent inquiry for the discovery rule is when Plaintiffs knew
   or should have known they suffered abuse, it is not reasonable to infer that Plaintiffs
   were aware of the abuse prior to 2018. Resp. 18, ECF No. 169. Specifically, Plaintiffs
   state that "Perkins Coie needed to hire two independent doctors to provide input on the
   medical necessity or appropriateness of Strauss's reported procedures. " Id. The Court
   rejects Plaintiffs' argument that the Complaint plausibly alleges Plaintiffs did not know or
   should not reasonably have known they were sexually abused until the issuance of the
   Perkins Coie report. The Complaint is replete with allegations that Plaintiffs were
   concerned by Strauss's abuse and felt violated by it, discussed the abuse with



   Case No. 2:18-cv-692                                                           Page 18 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 19 of 25 PAGEID #: 1512




   statute of limitations did not begin to run until they learned of Ohio State's

   deliberate indifference via the Perkins Coie report is therefore incorrect as a

   matter of law.8

                 b. Plaintiffs' Claims are not Tolled by the Fraudulent
                    Concealment Doctrine

          Plaintiffs also argue that Ohio State's "long-term concealment of its

   misconduct creates a basis for tolling. " Resp. 2, ECF No. 169. The fraudulent

   concealment doctrine tolls a limitations period "where a defendant impermissibly

   conceals its wrongdoing from the plaintiff. " Lutz v. Chesapeake Appalachia, LLC,

   807 F. App'x 528, 530 (6th Cir. 2020) (citing Doe v. Archdiocese of Cincinnati,

   849 N. E. 2d 268, 278-79 (Ohio 2006)). To toll the statute of limitations based on

   fraudulent concealment, a plaintiff must show "(1) a factual misrepresentation,


   teammates, classmates, or family members, reported the abuse themselves, or that the
   abuse caused them immediate mental and emotional distress. E.g., Am. Compl.
   1T1T 168, 182, 205, 214-18, 232, 234-35, 242, 247, 268, 270-71, 280-83, 298, 301,
   331-33, 382, 386-87, 444, 483, 503, 543-44, 665, ECF No. 157. All of these
   allegations directly undercut the notion that Plaintiffs were "not aware that Strauss's
   conduct was not medically necessary and that it was, in fact, sexual assault" until the
   Perkins Coie report was published. Id. ^ 391. Unfortunately, the very effect the abuse
   had on Plaintiffs (i. e., that it was enough to deprive them of the educational
   opportunities or benefits from Ohio State) was sufficient to put them on at least inquiry
   notice that they suffered abuse and that the abuse might not have happened but for
   Ohio State's deliberate indifference.
   8 Plaintiffs' argument that they had no reason to know of Ohio State's deliberate
   indifference until the announcement in 2018 of its internal investigation is also defeated
   by the factual allegations in their own Complaint. For example, Plaintiffs allege that
   Strauss's behaviorwas an open secret, that athletes would openly "joke" about his
   abuse, and that rumors of his abuse permeated Ohio State. Resp. 16, ECF No. 169;
   Compl. ^ 147-48, 246, 284, 475, 519, 646, ECF No. 157. Plaintiffs also knew that
   Strauss continued to be employed at Ohio State despite this widespread knowledge,
   which was enough to put them on inquiry notice of Ohio State's deliberate indifference
   to his horrific and predatory behavior.


   CaseNo. 2:18-cv-692                                                          Page 19 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 20 of 25 PAGEID #: 1513




   (2) that the misrepresentation is misleading, (3) that the misrepresentation

   induced actual reliance that was reasonable and in good faith, and (4) that it

   caused detriment to the relying party. " Lutz, 807 F. App'x, at 530-31 (citing

   cases). The fourth factor means that fraudulent concealment cannot toll the

   statute of limitations where the plaintiff "knew or should have known all of the

   elements of potential causes of action. " Archdiocese of Cincinnati, 849 N. E. 2d at

   279; see a/so King-White, 803 F. 3d at 764 ("The estoppel effect of fraudulent

   concealment ends, however, when a party learns offsets, conditions, or

   circumstances which would cause a reasonably prudent person to make inquiry,

   which, if pursued, would lead to discovery of the concealed cause of action."

   (internal quotation marks and citations omitted)); Anderson, 616 F. Supp. 2d at

   670 (observing, in a discussion of whether fraudulent concealment can toll the

   statute of limitations that "the plaintiff is always under the duty to exercise

   reasonable care and diligence to discover whether he has a viable legal claim,

   and any fact that should arouse his suspicion is equivalent to actual knowledge

   of his entire claim. " (internal quotation marks and citations omitted)).

         Even if Plaintiffs had adequately pleaded the first three factors, they have

   not done so for the fourth. As explained above, Plaintiffs were aware of all the

   elements of their cause of action by the late 1990s. That is, they knew of the

   injury, the identity of the perpetrator, and the perpetrator's employer. See

   Archdiocese of Cincinnati, 849 N. E. 2d at 279 (concluding that the fraudulent

   concealment doctrine was inapplicable where the plaintiff, a victim of sexual


   CaseNo. 2:18-cv-692                                                         Page 20 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 21 of 25 PAGEID #: 1514




  abuse, "at all times knew the identity of his alleged perpetrator and knew the

  employer of his alleged perpetrator"). Because Plaintiffs have known for

  decades about the elements of their cause of action, any alleged

  misrepresentation or concealment by Ohio State did not prevent them from

  investigating or pursuing their claims. The cases on which Plaintiffs rely are

  inapposite because they do not analyze Ohio law. See, e. g., Lozano v. Baylor

   Univ., 408 F. Supp. 3d 861, 904 (W. D. Tex. 2019). Therefore, the fraudulent

  concealment doctrine does not toll the limitations period for Plaintiffs' claims.

                c. This Analysis Applies Equally to any Title IX Claims brought
                   under a Theory of Hostile Environment or Heightened Risk

         Plaintiffs also arguably allege a separate theory of Title IX liability based on

  Ohio State's creation and perpetuation of a sexually hostile environment.        The

  Sixth Circuit has stated that "[h]ostile environment [Title IX] claims are distinct

  from deliberate indifference [Title IX] claims. " Doe v. Univ. ofKy., 959 F. 3d 246,

  251 n. 3 (6th Cir. 2020). "A Title IX hostile-environment claim is analogous to a

  Title VII hostile-environment claim, " and, to state such a claim, a plaintiff "must

   allege that his educational experience was permeated with discriminatory

   intimidation, ridicule, and insult that is sufficiently severe or pervasive [so as] to

   alter the conditions of his educational environment. " Doe v. Miami Univ., 882

   F. 3d 579, 590 (6th Cir. 2018) (internal quotations marks and citations omitted).

         Here, the statute of limitations analysis for Plaintiffs' post-assault deliberate

   indifference claim applies with equal force to any separately asserted hostile-



   CaseNo. 2:18-cv-692                                                        Page 21 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 22 of 25 PAGEID #: 1515




   environment theory of liability because Plaintiffs were certainly aware by the time

   they graduated that their educational experiences were permeated by a sexually

   hostile environment. Indeed, any claim would fail on the merits were Plaintiffs

   unaware. Doe v. Univ. of Dayton, 766 F. App'x 275, 283 (6th Cir. 2019) ("We

   hesitate to deem an environment hostile to a plaintiff when there is no evidence

   that plaintiff was aware of what occurred. " (internal quotation marks and citation

   omitted)).

          Similarly, Plaintiffs purport to assert a Title IX claim based on "pre-assault"

   deliberate indifference, which Plaintiffs sometimes style as a "heightened risk"

   claim. Ohio State is correct that Plaintiffs have not cited any case law suggesting

   the Sixth Circuit recognizes a "heightened risk" theory of Title IX deliberate

   indifference. The Court has independently found no cases in which the Sixth

   Circuit has recognized such a theory, although some district courts within the

   Sixth Circuit have at least recognized the possibility of asserting such a theory of

   liability. E. g., Doe v. Hamilton Cty. Bd. ofEdu., 329 F. Supp. 3d 543 (E. D. Tenn.

   2018); Doe v. Mich. State Univ., No. 1:18-cv-390, 2019 WL 5085567 (W. D. Mich.

   Aug. 21, 2019); Doe 1 v. Cleveland Metro. Sch. Dist. Bd. ofEdu., No. 1:20-cv-

   1695, 2021 WL 1 334199 (N. D. Ohio Apr. 9, 2021).

          Under this theory, Plaintiffs contend that even if they were aware of Ohio

   State's deliberate indifference to their own complaints of sexual abuse by

   Strauss, they had no reason to know that Ohio State's deliberate indifference to

   the complaints made by other, prior students heightened the risk that these


   CaseNo. 2:18-cv-692                                                       Page 22 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 23 of 25 PAGEID #: 1516




   Plaintiffs would be assaulted in the first place. They contend that they had no

   reason to know that Ohio State heightened the risk they would be sexually

   assaulted until 2018, when Ohio State announced that it hired Perkins Coie to

   investigate Strauss's wide-spread abuse.

         Even if the Sixth Circuit recognizes a heightened risk theory of liability

   under Title IX, Plaintiffs' claims in this case are barred by the statute of

   limitations. In cases where the heightened-risk claim is based on a university's

   deliberate indifference to prior complaints of student-on-student harassment, it

   makes sense that a plaintiff may have no reason to suspect the school's

   knowledge of, and deliberate indifference to, prior complaints until a subsequent

   investigation, admission, or news report breaks.

         hlere, however, the perpetrator was an employee of Ohio State. Not only

   that, but Plaintiffs' complaints make clear that Strauss's abuse was widely known

   amongst both students and faculty. This general knowledge is enough to have

   put Plaintiffs on notice that Ohio State may have received complaints about

   Strauss in the past and yet continued employing him. Accordingly, even if the

   Sixth Circuit recognizes a heightened risk theory of liability, Plaintiffs' claims are

   time-barred. Univ. of Cal., 2019 WL 4229750, at *4 ("Even if Plaintiff generally

   did not learn until recently about USC's alleged deliberate indifference spanning

   over approximately thirty years, Plaintiff's understanding of her injury at the time

   of her examination by Dr. Tyndall means that the statute of limitations period

   began to run immediately following the examination. "); but see, e. g., Hernandez


   CaseNo. 2:18-cv-692                                                       Page 23 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 24 of 25 PAGEID #: 1517




   i/. Baylor Univ., 274 F. Supp. 3d 602 (W. D. Texas Apr. 17, 2017) ("[l]t was not

   until January 2016 that Plaintiff first knew that, based on her allegations, Baylor

   could have stopped or prevented her assault. Plaintiff's pre-assault claim is

   therefore not time-barred. "); Dutchuk v. Yesner, No. 3:19-cv-136-HRH, 2020 WL

   5752848, at *5 (D. Alaska Sept. 25, 2020) (finding heightened risk claim timely

   because "[p]laintiffs have alleged that they each first became aware of the

   University of Alaska's deliberate indifference to Yesner's repeated misconduct

   when a formal report was finally issued in March 2019. " (internal quotation marks

   and citation omitted)); Jameson v. Univ. of Idaho, No. 3:18-cv-451-DCN, 2019

   WL 5606828, at *8 (D. Idaho Oct. 30, 2019) ("[l]t is plausible that [plaintiff] had no

   reason to further investigate her heightened-risk claim until after the release of

   the Independent Report and the subsequent media coverage in 2018. ").

                                     V.    CONCLUSION

         For these reasons, the Court is compelled to dismiss Plaintiffs' claims as

   barred by the statute of limitations. 9 In the words of the Supreme Court of Ohio:

         We conclude as we began: however reprehensible the conduct
         alleged, these actions are subject to the time limits created by the
         Legislature. Any exception to be made to allow these types of claims
         to proceed outside of the applicable statutes of limitations would be
         for the Legislature, as other States have done.

   Archdiocese of Cincinnati, 849 N. E. 2d at 279-80 (internal quotation marks and

   citations omitted). At all times since the filing of these cases, the Ohio legislature



   9 The Court therefore does not address whether Brian Garrett can otherwise state a
   claim under Title IX or whether punitive damages are available.

   Case No. 2:18-cv-692                                                     Page 24 of 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 197 Filed: 09/22/21 Page: 25 of 25 PAGEID #: 1518




   had the power, but not the will, to change the statute of limitations for these

   Plaintiffs. For all the reasons stated above, however, the Court is compelled to

   GRANT Ohio State's motion. The Clerk is DIRECTED to enter judgment for

   Ohio State and close the case.

         IT IS SO ORDERED.


                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT




   Case No. 2:18-cv-692                                                    Page 25 of 25
